J-A17016-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

WALIYYUDDIN S. ABDULLAH                                 IN THE SUPERIOR COURT OF
                                                              PENNSYLVANIA
                              Appellant

                        v.

JUSTIN DAVIDS, KATLIN ELWOOD,
BRENDAN MCMORAN, AND BRANCH
BANK MANAGER

                                                              No. 261 EDA 2017


                     Appeal from the Order January 6, 2017
              In the Court of Common Pleas of Philadelphia County
                       Civil Division at No(s): 161100075


BEFORE: GANTMAN, P.J., RANSOM, J., and PLATT, J.*

JUDGMENT ORDER BY RANSOM, J.:                                FILED AUGUST 23, 2017

        Appellant, Waliyyuddin S. Abdullah, appeals pro se from the order

entered on January 6, 2017, dismissing Appellant’s pro se complaint as

frivolous    pursuant        to   Pennsylvania   Rule   of    Civil   Procedure   233.1.

Additionally, the trial court barred Appellant from filing any further claim or

cause of action pro se in the court against same defendants or related

parties without leave of court. We affirm.

        We adopt the following procedural history from the trial court opinion,

which in turn is supported by the record.           See Trial Court Opinion (TCO),

3/1/17, at 1-2.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A17016-17


      On January 18, 2013, Appellant filed his first lawsuit against Wells

Fargo Bank and Bank of America (“Banks”) in federal court. He alleged that,

in December of 2012, the Banks failed to respond to his inquiries or

application for a small business loan. Appellant alleged that the Banks’

failure to provide him with a loan was the product of racial discrimination.

      Since his original action, Appellant has unsuccessfully litigated the

same factual claim six times, under a variety of constitutional and statutory

theories, in both state and federal courts. The actions were dismissed for

various procedural and substantive reasons.           The instant matter is

Appellant’s seventh attempt.     On appeal, Appellant raises several issues

concerning the litigation of his claims, res judicata, and alleged collusion

between defendants and the Commonwealth. See Appellant’s Brief at 7, 10-

13.

      Rule 233.1 provides, in relevant part, as follows:

      Frivolous Litigation. Pro Se Plaintiff. Motion to Dismiss

      (a) Upon the commencement of any action filed by a pro se
      plaintiff in the court of common pleas, a defendant may file a
      motion to dismiss the action on the basis that

         (1) the pro se plaintiff is alleging the same or related
         claims which the pro se plaintiff raised in a prior action
         against the same or related defendants, and

         (2) these claims have already been resolved pursuant to a
         written settlement agreement or a court proceeding.

      (b) The court may stay the action while the motion is pending.




                                     -2-
J-A17016-17


      (c) Upon granting the motion and dismissing the action, the
      court may bar the pro se plaintiff from pursuing additional pro se
      litigation against the same or related defendants raising the
      same or related claims without leave of the court.

Pa.R.C.P. 233.1. Further,

      Rule 233.1 does not require the highly technical prerequisites of
      res judicata or collateral estoppel to allow the trial court to
      conclude that a pro se litigant’s claims are adequately related to
      the addressed prior litigation. Nor does it require an identity of
      parties or capacities in which they sued or were sued. Rather,
      it requires a rational relationship evident in the claims
      made and in the defendant’s relationships with one
      another to inform the trial court’s conclusion that the bar
      the Rule announces is applied.

Gray v. Buonopane, 53 A.3d 829, 838 (Pa. Super. 2012) (emphasis

added).

      Rule 233.1 provides Appellees with a judicial mechanism to bring

finality to Appellant’s myriad pro se filings. Our standard of review is

as follows:

      “To the extent that the question presented involves
      interpretation of rules of civil procedure, our standard of review
      is de novo. To the extent that this question involves an exercise
      of the trial court's discretion in granting [a] “motion to dismiss,”
      our standard of review is abuse of discretion.”

Coulter v. Ramsden, 94 A.3d 1080, 1086 (Pa. Super. 2014), appeal

denied, 110 A.3d 998 (Pa. 2014), cert. denied, 136 S. Ct. 44 (2015).


      All of Appellant’s cases are rationally related. The cases involve

defendant Banks and their employees.          Though the claims were

brought under various constitutional and statutory provisions, the facts


                                     -3-
J-A17016-17


remain the same: the Banks, and their employees, failed to respond to

Appellant’s inquiries regarding a small business loan.     After careful

review, we conclude that the relationship requirements laid out in Rule

233.1 are established in the instant case. Thus, the trial court did not

err or otherwise abuse its discretion.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/23/2017




                                     -4-